Citation Nr: 0613613	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating for bilateral flat feet in 
excess of 10 percent from January 31, 2002, to June 23, 2005, 
and in excess of 30 percent effective June 23, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to November 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO granted service connection for 
bilateral flat feet, and assigned a non-compensable rating.  
The veteran perfected an appeal of the assigned rating.

In March and April 2003 rating decisions the RO increased the 
rating for the foot disability from zero to 10 percent 
effective with the date of the claim for service connection 
on January 31, 2002.  Subsequent to a June 2005 remand from 
the Board, in an August 2005 rating decision the RO increased 
the rating from 10 to 30 percent effective with the date of a 
VA examination, June 23, 2005.  The veteran continues to 
assert that a higher rating is warranted.


FINDINGS OF FACT

1.  From January 31, 2002, to June 23, 2005, the bilateral 
flat feet disability was no more than moderate, without 
evidence of marked deformity, accentuated pain on 
manipulation and use, swelling on use, or characteristic 
callosities.

2.  Effective June 23, 2005, the bilateral flat feet 
disability is no more than severe, without evidence of 
extreme tenderness of the plantar surfaces of the feet, 
severe spasm of the tendo achillis on manipulation, or lack 
of improvement with orthopedic shoes or appliances.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
from January 31, 2002, to June 23, 2005, and in excess of 30 
percent effective June 23, 2005, for bilateral flat feet are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Evaluation of Bilateral Flat Feet

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

For the time period from January 31, 2002, to June 23, 2005, 
a 30 percent rating may apply if the disorder is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2005).

VA treatment records show that the veteran complained of foot 
pain in January, February, and March 2002, but the records do 
not document any examination of the feet.  Examination in 
April 2002 showed mild tenderness to palpation of the plantar 
fascia and slightly fallen arches, but no other abnormality.

The RO provided him a VA examination in August 2002, during 
which he reported that he wore special shoes with an insert, 
which he found somewhat helpful.  Physical examination 
revealed what the examiner characterized as a mild, flexible 
flat foot deformity.  There was mild tenderness to palpation 
on the instep, no bony changes, no toe deformities, 5/5 
strength, and normal sensation.

In his October 2002 notice of disagreement the veteran denied 
telling the examiner that he had special shoes with inserts 
and that, therefore, the orthotics could not alleviate his 
symptoms.  He was seen in the VA outpatient clinic in October 
2002, however, when he indicated that he was interested in 
obtaining new or different shoe inserts.  In November 2002 he 
informed his private podiatrist that VA had provided him with 
arch supports four months previously.  The veteran's 
assertion that he did not use special shoes or orthotics is 
not, therefore, credible.

The veteran presented a February 2003 report from his private 
podiatrist indicating that he complained of pain with 
prolonged weight bearing.  His past treatment included pain 
medication and arch supports.  He reported that the arch 
supports did not provide him with a great deal of relief at 
that time.  The podiatrist characterized his bilateral foot 
disability as moderate, with normal arches that pronated to 
flat feet with weight bearing.  There was pain to palpation 
of the feet, but the podiatrist did not describe any other 
findings relevant to the assigned rating.

When examined by his private podiatrist in April 2003 the 
veteran reported that the orthotic insert for his left foot 
"felt fine," although the insert for the right foot needed 
adjustment.  The veteran expressed satisfaction with the 
inserts he had been given, and indicated that they helped 
alleviate his foot symptoms.

A December 2003 VA treatment record shows that in response to 
his report of foot pain, the veteran was instructed to 
continue using the shoe inserts he had been provided and to 
use pain medication.  In a May 2004 report his private 
podiatrist again described his bilateral foot disability as 
moderate, with pronation to flat foot with weight bearing, 
pain to palpation of the central fascial ligament of both 
feet, and complaints of pain and swelling with use.

In a March 2003 report the podiatrist stated that physical 
examination had revealed pain on manipulation, and that the 
veteran had reported pain and swelling with use.  He asserted 
that, based on those findings, the veteran was entitled to a 
rating in excess of 10 percent.  The evidence prior to June 
2005 does not show, however, that the bilateral foot 
disability was severe, in that there was no objective 
evidence of marked deformity.  The VA and private medical 
care providers described the foot disability as no more than 
moderate.  Although there was evidence of pain on 
manipulation, pain on manipulation warrants no more than a 
10 percent rating; a 30 percent rating requires evidence of 
accentuated pain on manipulation.  The veteran reported 
experiencing swelling with use, but there is no objective 
evidence of foot swelling and no evidence of callosities on 
the feet.  The Board finds, therefore, that the criteria for 
a disability rating in excess of 10 percent were not met from 
January 31, 2002, to June 23, 2005.  

The RO increased the rating for the bilateral foot disability 
from 10 to 30 percent effective June 23, 2005, based on the 
results of a VA examination conducted on that date.  
According to Diagnostic Code 5276, a 50 percent rating is 
applicable if the disorder is pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a (2005).

The examiner in June 2005 described moderate pronation of 
both feet and severe tenderness to palpation of the bilateral 
arches.  In describing the left foot the examiner found 
marked displacement of the Achilles tendon on weight bearing, 
but only inward bowing of the tendon on the right foot.  
There was no evidence of spasm of the tendon on manipulation 
of either foot, although the veteran reported pain with 
manipulation of the left foot.  The examiner found, based on 
review of the medical records, that the veteran had reported 
no improvement in his foot symptoms with the use of 
orthotics.  The actual records reflect conflicting reports as 
to whether the orthotics do or do not help.  During the June 
2004 hearing, however, the veteran testified that the 
orthotics did help, but did not completely alleviate his 
symptoms.  Although a recent medical record indicates that 
the veteran reported no improvement from the use of 
orthotics, the record also indicates that he had not worn the 
orthotics with his new orthopedic shoes, as prescribed.  

In assessing the overall severity of the bilateral flat foot 
disability, the examiner indicated that the disability was 
moderate, as evidenced by the weight-bearing line being over 
or medial to the great toe; inward bowing of the Achilles 
tendon; pain with manipulation and use of the feet.  The 
examiner also noted that the veteran's private podiatrist had 
assessed the disability as moderate.  According to the rating 
criteria, a moderate disability warrants no more than a 
10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2005).  Although some of the criteria for a 50 percent 
rating are met (severe tenderness to palpation and marked 
displacement of the left Achilles tendon) the Board finds 
that the disability more nearly approximates the criteria for 
a 30 percent rating, which include marked deformity and 
accentuated pain on manipulation and use.  See 38 C.F.R. 
§ 4.7 (2005).  The Board finds, therefore, that the criteria 
for a disability rating in excess of 30 percent, effective 
June 24, 2005, are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. 
§§ 4.40, 4.45 (2005).  Diagnostic Code 5276, under which the 
foot disability is rated, is not predicated on limitation of 
motion and incorporates all of the functional limitations 
that may result from the disability, including pain as a 
stated criteria.  Consideration of the functional limitations 
does not, therefore, result in a higher rating.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

In summary, the evidence does not show that the criteria for 
a rating in excess of 10 percent were met from January 31, 
2002, to June 23, 2005, or that the criteria for a rating in 
excess of 30 percent were met effective June 23, 2005.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the appeal to establish entitlement to 
higher ratings.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in June 2005.  In that notice the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to higher ratings has been 
denied, any question regarding the effective date is moot and 
any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified, conducted a 
hearing, and provided him VA medical examinations in August 
2002 and June 2005.  All development requests in the June 
2005 Board remand were fulfilled.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim; as such, all relevant data has been 
obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  


ORDER

The appeal to establish entitlement to a disability rating 
for bilateral flat feet in excess of 10 percent from January 
31, 2002, to June 23, 2005, and in excess of 30 percent 
effective June 23, 2005, is denied.


____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


